Title: To James Madison from David Holmes, 10 February 1809
From: Holmes, David
To: Madison, James



Dear Sir,
10th. Feby. 1809

The act of congress passed a few days ago for the division of the Indiana Territory creates the usual Offices for the establishment of a Government in the new Territory  Mr. J B Thomas the present Delegate is Willing to accept that of a Judge.  From the unequivocal testimony the People have given of their confidence in this Gentln. I cannot doubt but that his Appointment to the Office would be in every Respect Acceptable to them.  My acquaintance with Mr. Thomas is not of long standing nor can I say more of his learning in the law than that I’ve understood he practised as an Attorney, and Counsellor for some Years in the Indiana Territory  As a Delegate in Congress He has attentively and faithfully discharged his duty  His conduct as a Gentln. has been Such as to gain the esteem and Respect of his Acquaintances  I therefore take the liberty of recommending him to your Attention  I am With great Respect Sir Your Obet.

David Holmes


P S  Mr. Thomas is a friend to the present administration


I concur in opinion with Mr. Holmes


Tho Kenan

